DETAILED ACTION
This action is responsive to the Applicant’s response filed 2/16/21.
As indicated in Applicant’s response, claims 1, 3, 5-12, 14, 16, 18-25, 27-30 have been amended, and claims 2, 4, 13, 15, 17, 26 cancelled.  Claims 1, 3, 5-12, 14, 16, 18-25, 27-30 are pending in the office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have  been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed  invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 14, 24, 27-28 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Zhang et al, USPubN: 2017/0004013 (herein Zhang) in view of Parashar et al, USPubN: 2014/0250439 (herein Parashar), and Echigo et al, USPubN: 2014/0108658 (herein Echigo) further in view of Shimamura, USPN: 5,682,530 (herein Shimamura) and Yasukaga et al, USPubN: 2007/0271419 (herein Yasukaga) 
As per claim 1, Zhang discloses a method of storage resource release, comprising:
identifying, from a set of storage resources in a storage system (memory resources 104 – Fig. 2; para 0010; providing memory resources – para 0060) , one or more low-space-usage-rate-storage resources (see Note2), the identified low-space-usage-rate-storage resources (S104B, S104C – Fig. 2) corresponding to storage resources having storage space usage rates (see Note1; resources occupied by a first kind of processes – para 0080) lower than a predetermined threshold (e.g. release the memroy resources occupied by part of the processes – para 0145; resources occupied by processes according to the priority – para 0109 – Note1: resources being released according to requirement of satisfying either an application process – monitor running state, if application to be managed finishes running, para 0123 -  or part of such process, according to more or less unused extent – para 0021-0022- reads on partial usage rate or used state being on some level greater than zero and lower than a maximum full usage level) greater than zero (e.g. memory resources, long and short unused time – para 0081; long to short unused time of respective processes – para 0107-0108);
receiving a request for storage resource release (memory search request – para 0073-0074, application recommendation request – para 0027; para 0065, Fig. 1), the request comprising a specified size of storage resources (para 0070-0073) to be released (para 0060-0063), 
having received the request for storage resource release, determining the identified low-space-usage-rate-storage resources to be released based on the release priority of each of the unused storage resources higher than the release priority of each of one or more remaining low-space-usage-rate-storage resources(see Note2)  from among the identified low-space-usage-rate-storage resources (e.g. first kind of processes are released first, second kind of processes are released later – para 0080 – Note2: first kind of processes analyzed for a requirement satisfaction and second kind of process analyzed with the requirement causing first release for the first kind and second release for the second kind reads on priority of release according a first kind of process to obtain first release and second process receiving a second release, each release using a corresponding set of resources that fulfills part of the respective process in non-exhaustive manner; i.e. the partially used but non-exhausted state of each source of release – for first and second kind of process - defining the resource set as low usage rate type of storage resources, different from a set of 100%  unused resources) other than the unused storage resources (e.g unused time of respective processes – para 0107-0108) 
A) Zhang does not explicitly disclose
identifying, from the identified low space-usage-rate storage resources, one or more zero- space-usage-rate-storage resources, the identified zero-space-usage-rate- storage resources corresponding to storage resources having storage space usage rates equal to zero.
However, Zhang discloses resources identified as not being used (e.g. unused time of the processes – para 0107, 0108; para 0143; released in an order of long to short unused time – para 0143-0144; claim 6, pg. 8; para 0081) for long or short term in association with a target applications and a set of memories (providing memory resources – para 0060) associated with a request for memory search (para 0073) and recommendation (recommendation request – para 0027); hence usage identified as having zero rate is either disclosed or would have been obvious.
Parashar discloses VDI datastore in provisioning for virtual environment executing with server-side virtual machines for which datastores capacity are under management module (VDMS- Fig. 1) that assigns to the VM, a fixed allocation in GB quantity (from a storage pool – para 0020) where a possible portion thereof can be never used (para 0002-0003) from usage values determination unit (para 0005) in relevance to space usable from candidate datastores (para 0033), including free space and over-committed usage, triggering adjustment (Overcommitted? 214, Rebalance 225 - Fig. 2) to the VM assignment (para 0037); hence virtual infrastructure’s management of resources in adjusting unused portion of a allocatable capacity for rebalancing resources for VM assignment evidences usage rate determined as zero when a overcommitted resource is detected as unused by a usage determination unit.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement determination of unused resources toward fulfilling processes of an application such that unused resources is based on usage rate determination – as set forth in Parashar – thereby a usage indicative of zero value rate marks one or more zero- space-usage-rate-storage resources among the candidate low usage rate locations  whose usage  are being computed by a (storage pool) usage managemnent unit; because
usage value or quantity metric evidencing a rate by which a candidate set of resources potentially representing a low utilization usage can be marked as ‘unused’ set in accordance to a software-management infrastructure that operates on pre-allocating or re-assigning resources as set forth above, per a proactive usage tracking scenario associated with a managed process of the application instance prior to the process finishing a task, would enable the exact extent of resources usage to be computed, predicted substantially with relevant processes’ runtime need or progress, thereby candidate allocation portions among potentially low usage instances thereof can be identified as “unused” (or having zero-usage rate) or releasable for re-assignment use and rebalancing of resources associated with processes of a target application, per a proactive readjustment scenario where processes of the application when determined as appropriately assigned with resources or quota, or additively re-assigned with those unused (zero usage rate) or left re-distributable by other processes would be able to complete their assigned functionality, which falls under the management effect of Zhang’s usage-based adaptation for effecting proper release of resources. 
B) Nor does Zhang explicitly disclose 
reducing an amount of data required to be moved  in response to the request for storage release by releasing at least the determined number of the identified low-space-usage-rate storage resources. 
Shimamura discloses a similar release of unused resources to that of Zhang and release of acquired resources (acquisition of the requested amount of 50MB – col. 11 33-39) by a management central for a new resource management group (Fig. 1-2) when amount of unused resources is sufficient for that effect (col li. 26-34) or else resources is being collected or queued for release from other groups to supply to the newly generated group (col. 2 li. 36-44; col. 12 li. 44-53 ), whereby the total resources in-use for allocating other or new management groups is being reduced (col. 12 li. 53-57); hence exact amount of GB to be collected for release thereby reducing the release pool of resources in-use is recognized.
Yasukaga discloses prioritizing eviction of memory portions in considering topology of in-use memory (para 0107), including basis of unused region as part of the prioritization (para 0097) including merging of unused regions of memory for release in consideration of neighboring regions to the remaining region under use (or unreleased region), the release of the unused portion per this re-arrangement reducing the unreleased part of memory to the effect that minimizes its fragmentation state of the memory (para 0087, para 0113)
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement arrangement for evicting a specified amount of resources per the request to release resources in Zhang so that immediate consequence of the release reduce the scope of resources – as in Shimamura -  for use toward allocation to other part of the application as targeted by said request, because the immediate consequence in reducing of size of unreleased resources in accordance with a defined, exacted extent of performed release action (in terms of definite amount of resources to discharge) would help compacting topology of resources in-use as per Yasukuga, facilitating usability of these remaining resources, and/or enhancing their visibility from effect of minimizing possible fragmented state notably caused by piecemeal extraction of non-contiguous regions; e.g. as set forth with the merging effect per Yasukuga.
C) Zhang does not explicitly disclose receiving request for storage release as
(i) request comprising a specified number of storage resources to be released, each identified low-space-usage-rate-storage resource having a release priority based on a storage space usage rate of the identified low-space-usage-rate-storage resource,
(ii) having received the request, determining the number of identified low-space-usage-rate-storage resources to be released (based on the release priority being higher than the remaining low-space-usage-rate-storage resources other than the unused storage resources).
The number of unused resources from analyzing VM resources allocation on basis of datastore portions where unused portion theref can be considered re-assignable to other VM in the VM rebalancing approach by Parashar (para 0005) discloses computed usage rate (Abstract, para 0020) which entails usage difference between portion being used and those considered over-committed (step 214 – Fig. 2) for one VM (identity VM 202) whose allocated pool portion is calculated as zero usage rate or unused portion (never used – para 0003) of the one VM thereby determined for re-assignment to other VMs (Rebalance 225 – Fig. 2).  Thus, pool portion of one or more VM unused allocations signify a number of low-usage storage resources being identified for effect of rebalancing or release.
Further, Echigo discloses a management layer over application servers with effect of releasing resources when a threshold of ensured and unused resources (Fig. 5) is being attained, including accommodating a user request with identification of the number of resources (para 0009, 0011, 0013; para 0039) in the application servers to ensure proper release (para 0051, 0081) responsive to a request source (para 0062; discharge request S101 – Fig. 6), the unused resource tagged with a number per a management table (para 0074; Fig. 7-9) which facilitates administrative manipulation of each unused resource as identified along the dynamics of the release.  Hence, association of server and pertinent resources identification in terms of defined number to release in accordance to numbering thereof per a discharge request is recognized.
Therefore, based on the prioritized scenario (see Note2) in sequentially releasing first and subsequent resources candidates under the management of process until the target application can be started (released in sequence until requirement … is satisfied – para 0080) as triggered in Zhang by a search request or recommendation request (para 0027, 0073), by which release management module analyzes provision of unused (para 0081-0082) or low-usage resources (para 0107-0108) by the relevant processes for effect of fulfilly an application start, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement release request provisioning in Zhang’s recommendation approach so that, based on the release priority being higher than the remaining low-space-usage-rate-storage resources, as implemented per Zhang prioritizing first and second release (as per the ordered sequencing) from first and second candidate set of resources other than the unused storage resources, and received a specified number of storage resources to be released - each resource identified low-space-usage-rate-storage resource having a release priority as set forth above – the release provisioning would perform determining the number of identified low-space-usage-rate-storage resources to be released in accordance with the number of resources thus specified and release priority derived from analyzing relationship between these resources in relevance how their being freed and re-allocated would fulfill proper and fault-free realization of the intended application; because
	analysis on basis of low-space-usage-rate-storage resource (see Note2) in relevance to  a release priority based on a storage space usage rate of the identified low-space-usage-rate-storage resource coupled with determination on a specified number of storage resources to be released for release to be performed in the exact amount or number of items as indicated/requested would minimizes effect of over-committing or over-allocating of resources that eventually necessitate recovery and redistribution as set forth per the re-balancing in Parashar; whereas the use of release priority upon evaluation of criteria by which a given set of resources allocation would satisfy or improve completion of process given the latter’s priority/requirement for fulfilling a task would help accelerate completion of most urgent tasks, minimize stall or fault effect caused by resource insufficiency and affording a proper amount to be used while retaining the remaining pool for further redistribution to other process in need thereof, while reducing the prospect of recovering unused resources left over by effect of over-allocating as set forth above. 
As per claim 11, Zhang discloses a method of storage resource allocation, comprising:
identifying, from a set of storage resources in a storage system, one or more low-space-usage-rate-storage resources, the identified low-space-usage-rate-storage resources corresponding to storage resources having storage space usage rates lower than a predetermined threshold (see Note1) greater than zero;
identifying, from the identified low space-usage-rate storage resources in the storage system, one or more zero-space-usage-rate-storage resources, the identified zero-space-usage-rate-storage resources corresponding to unused storage resources having storage space usage rates equal to zero (refer to rationale A in claim 1);
receiving a use request for a storage resource in the set of storage resources, each identified (refer to rationale B in claim 1) low-space-usage-rate-storage resource having a release priority based on a storage space usage rate of the identified low space-usage-rate storage resource;
directing the use request to a respective unused storage resource in the set of storage resources based on the release priority of each of the unused storage resources being higher than the release priority of each of one or more remaining low space-usage-rate storage resources from among the identified low-space-usage-rate- storage resources other than the unused storage resources (refer to claim 1; see Note2) and
reducing an amount of data required to be moved (refer to rationale B in claim 1) in response to the use request for the storage resource by releasing at least the respective unused storage resource (refer to claim 1) in the set of storage resources.
	( All of which having been addressed in claim 1)
As per claim 14, Zhang discloses a storage resource release device, comprising:
at least one processing unit; and
at least one memory coupled to the at least one processing unit and storing instructions to be executed by the at least one processing unit, the instructions, when being executed by the at least one processing unit, causing the device to perform acts comprising:
identifying, from a set of storage resources in a storage system, one or more low-space-usage-rate-storage resources, the identified low-space-usage-rate-storage resources corresponding to unused storage resources having storage space usage rates lower than a predetermined threshold greater than zero;
identifying, from the set of identified low space-usage-rate storage resources, one or more zero-space-usage-rate- storage resources, the identified zero-space-usage-rate-storage resources corresponding to unused storage resources having storage space usage rates equal to zero;
receiving a request for storage resource release, the request comprising a specified number of storage resources to be released, each identified low-space-usage-rate-storage resource having a release priority based on a storage space usage rate of the identified low space-usage-rate storage resource; and
having received the request for storage resource release, determining a number of the identified low-space-usage-rate-storage resources to be released based on the release priority of each of the unused storage resources being higher than the release priority of each of one or more remaining low space-usage-rate storage
resources from among the identified low- space-usage-rate-storage resources other than the unused storage resources: and 
reducing an amount of data required to be moved in response to the request for storage release by releasing at least the determined number of the identified low space-usage-rate storage resources.
	( All of which having been addressed in claim  1)
	As per claim 24, Zhang discloses a storage resource allocation device, comprising: at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions to be executed by the at least one processing unit, the instructions, when being executed by the at least one processing unit, causing the device to perform acts comprising:
	identifying, from a set of storage resources in a storage system, one or more low-space-usage-rate-storage resources, the identified low-space-usage-rate-storage resources corresponding to storage resources having storage space usage rates lower than a predetermined threshold greater than zero;
	identifying, from the identified low space-usage-rate storage resources, one or more zero-space-usage-rate- storage resources, the identified zero-space-usage-rate-storage resources corresponding to unused storage resources having storage space usage rates equal to zero;
	receiving a use request for a storage resource in the set of storage resources, each identified low-space-usage-rate-storage resource having a release priority based on a storage space usage rate of the identified low space-usage-rate storage resource; 
	directing the use request to a respective unused storage resource in the set of storage resources based on the release priority of each of the unused storage resources being higher than the release priority of each of one or more remaining low space-usage-rate storage resources from among the identified low-space-usage-rate-storage resources other than the unused storage resources; and
 	reducing an amount of data required to be moved in response to the use request for the storage resource by releasing at least the respective unused storage resource in the set of storage resources.
	( All of which having been addressed in claim  11)
	As per claim 27, Zhang discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform
storage resource release; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:
	identifying, from a set of storage resources in a storage system, one or more low-space-usage-rate-storage resources, the identified low-space-usage-rate-storage resources corresponding to unused storage resources having storage space usage rates equal to zero lower than a predetermined threshold greater than zero:
	identifying, from the set-of-identified low space-usage-rate storage resources in the storage system, one or more zero- space-usage-rate-storage resources, the identified zero-space-usage-rate-storage resources corresponding to storage resources having storage space usage rates greater than equal to zero but lower than a threshold:
	receiving a request for storage resource release, the request comprising a specified number of storage resources to be released, each identified low-space-usage-rate-storage resource having a release priority based on a storage space usage rate of the identified low space-usage-rate storage resource;
	having received the request for storage resource release, determining a number of the identified low-space-usage-rate-storage resources to be released based on the release priority of each of the unused storage resources being higher than the release priority of each of one or more remaining low space-usage-rate storage resources from among the identified low-space-usage-rate-storage resources other than the unused storage resources; and
	reducing an amount of data required to be moved in response to the request for storage release by releasing at least the determined number of the identified low space-usage-rate storage resources. ( All of which having been addressed in claim 1)
	As per claim 28, Zhang discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage resource allocation; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:
	identifying, from a set of storage resources in a storage system, one or more low-space-usage-rate-storage resources, the identified low-space-usage-rate-storage resources corresponding to unused storage resources having storage space usage rates lower than a predetermined threshold greater than zero;
	identifying, from the identified low space-usage-rate storage resources, one or more zero-space-usage-rate-storage  resources, the identified zero-space-usage-rate-storage resources corresponding to storage resources having storage space usage rates equal to zero;
	receiving a use request for a storage resource in the set of storage resources, each identified low-space-usage-rate-storage resource having a release priority based on a storage space usage rate of the identified low space-usage-rate storage resource;
	directing the use request to a respective unused storage resource in the set of storage resources based on the release priority of each of the unused storage resources being higher than the release priority of each of one or more remaining low space-usage-rate storage resources from among the identified low-space-usage-rate- storage resources other than the unused storage resources;and 
	reducing an amount of data required to be moved in response to the use request for the storage resource by releasing at least the respective unused storage resource in the set of storage resources.  ( All of which having been addressed in claim  11)
Claims 3, 5-8, 12, 16, 18-21, 25, 29-30 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Zhang et al, USPubN: 2017/0004013 (herein Zhang) in view of Parashar et al, USPubN: 2014/0250439 (herein Parashar), and Echigo et al, USPubN: 2014/0108658 (herein Echigo) further in view of Shimamura, USPN: 5,682,530 (herein Shimamura) and Yasukaga et al, USPubN: 2007/0271419 (herein Yasukaga) and further of Watanabe et al, USPubN: 2007/0055704 (herein Watanabe) and Kuzmin et al, USPN: 9,229,854 (herein Kuzmin)
As per claim 3, Zhang discloses (method of claim 1, wherein the determined number of the identified low space-usage-rate storage resources (refer to rationale B in claim 1) includes a determined number of the unused storage resources (unused time of the processes – para 0107, 0108; para 0143; released in an order of long to short unused time – para 0143-0144; claim 6, pg. 8; para 0081), 
D) Zhang does not explicitly disclose wherein the method further comprises:
(i) generating information based on the unused resources and the identified low-space-usage-rate-storage resources,
(ii) in response to the specified number of storage resources to be released being lower than or equal to the determined number of the unused storage resources, releasing the determined number of the unused storage resources; and  removing from the information an indication of the released unused storage resources.
Zhang discloses server provision of information responsive to request for memory search and application recommendation in accordance to requirements of memory resources by which the target application can be started, including memory requirement list for user view (para 0138-0139) in association with the furnished memory size (para 0137) to start an application, the criteria associated with the list (Fig. 2) effecting requirement satisfaction analysis and identification of first and second resources (Fig. 3-4) to release, notably from unused portions of the identified memory (para 0020-0022) and in which order to release these portions.  Hence, information referencing pool of resources in accordance with usage in support for structuring or sequencing an ordered release is recognized.
Echigo discloses use of a table to inform a management unit with ID of entities using resources for effect of ensuring state of the unused resources identified therewith, in which relevant resources of listed as unused is presented in column with specific number (para 0071; Fig. 7) where maintaining state of resources use table that get updates reflective of changes (para 0054)
Watanabe discloses volume configuration management table depicting volume size, LUN ID, and corresponding usage condition and usage rate (para 0130-0131) to support a storage system with predictive size availabilty and learning according to which unused areas can be used effectively (para 0151), on basis of combining current or forecasted use, availability state, volume identification from the table (Fig. 11-12) coupled with time period envisioned for how unused area (of physical volumes ) will be used in real-time by a pertient host (para 0166-0167, 0169)
Kuzmin discloses tracking of stale/unused data at a host with automatic erasure of information each time a page among candidate ranges of address of storage space (Fig. 2A, 2B) slated for reclamation, is released, with update to metadata associated with the pages or erase units (col .7, li. 45-65; col. 26 li. 64 to col. 27 li. 23) or summary map (Fig. 17) or page allocation table or translation table (Fig. 9, 12A); the erasure where the page is being marked as released (col. 47 li. 22-40; col. 48 li. 20-31); e.g. per a recycling effect performed by a host over unused space of the physical memory or multi-plane NAND system (col. 6 li. 25-47) such page release via garbage collecting (col. 21 li. 7-29); hence host management in freeing unused space via table information correlating specific volume, page and its usability state where each page release is followed with update to metadata of the physical page or marking a unusable/removal state per Kuzmin (marked as released – col. 47 li.31-37; col. 47 li. 12-15; marked as unusable – col. 33 li. 65-67; col. 32 li. 11-24) to its corresponding entry in allocation/mapping table is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to provide information assisting a resource management endeavor so that as generated, the generated assistance information would identify state of resources required for the application in question as well as resources for fulfilling application requirement, including table presenting amount of unused resources - as in Echigo, or Watanabe usage table, or translation table in Kuzmin, as substantially dynamic table data generated to inform on latest state of low-space-usage-rate-storage resources and/or unused resources identified therewith, such that when a specified number of storage resources slated for release is determined/ensured as (e.g. as reflected or presented in table’s usage rate as per Echigo) unused per a definite and releasable quantity (number of units as in Echigo or pages as per Kuzmin) or volume size - the latter being lower than or equal to the determined number of the unused storage resources – the resource management assisting module as set forth above would perform acts of a) releasing the determined number of the unused storage resources as a first priority; including b) updating the information – such as Echigo’s usage rate table or Kuzmin’s memory allocation, mapping table - provided per effect of removing from the information an indication of the released unused storage resources as set forth in Kuzmin metadata marking indicative of a just released unit; because
1) state of volume deemed susceptible for use or release is continually under the requirement dynamics of components in a application runtime, scope of the tasks at stakes by a host environment and the variation in demand for resources at hand or in-use by various stage of application context, and by having a manager module to track on usage rate of resources and determining a exact proportion of the amount deemed of low-use or unused by way of dynamic update and mapping inside management table, so that the latest state of usage (as consulted from the information table) on a define portion/area of the candidate space at a given time can be indicative of a precise quantity constituting  and ensured and unused resource set with which to satisfy a release instance by the management of resources responsive to a memory state query in Zhang, 
2) using metadata associated with the generated table information as set forth above to annotate state of resource in use by the host and description on each entry on the table would not only afford expression of interpretable correspondence between storage location, active process owner and rate of usage pertinent to the portion of resource but also provide a means to mark an added or removed state of a corresponding table entry in accordance with a most recent release of the resource portion (volume ID, pages, address range) listed with the tabular arrangement of one of such management or correlation tables, where update state derived from the marking would assist a release management with insight above quantity of resources at hand for use toward provisioning (e.g. via redistribution) of process identified in dire need for memory being either over-allocated or unused resources by other part of the system. 
As per claim 5, Zhang discloses generating information based on the identified low-space-usage-rate-storage resources (refer to rationale D(i) in claim 3),
E) But Zhang does not explicitly disclose ((method of claim 1), wherein
 (i) the determined number of the identified low space-usage-rate storage resources includes a determined number of the unused storage resources, and 
 (ii) in response to the specified number of the storage resources to be released being greater than the determined number of the unused storage resources, releasing all of the unused storage resources; and removing from the information an indication of the released unused storage resources.
Ensuring that unused resources can still be subjected to dynamic use by a host process is shown in Echigo (para 0014), for fear that what constitutes nominal amount of unused data can be subjected to actual use by a server instance (Fig. 6, Fig. 9) which would decrement the nominal amount, the ensuring using usage state reflected on a table information (Fig. 7) on basis of uncertainty that recently used resources can be presently unused (para 0039), where unused and ensured resource can be slated for discharge (para 0047); hence used resources becoming unused at different times and unused data slated for discharge requiring check for inadvertent use by servers demand entails that unstable situation between what is regarded as low usage space and unused space can turn low usage state into unused state and vice versa.
Watanabe discloses inquiry made over the state of storage area initially collected as the largest unused size (para 0021) and slated for transfer, in determining exposure of this largest pool of unused capacity at a given point in a near future to short-term, irregular use (para 0022) that alters its initial capacity in which case, selection by a control unit for securing its release (Fig. 11) to other destination portion (e.g. another external volume, para 0058) of the system would be impeded, where management of unused volume by a control unit prepares in advance transfer of locally unused portion of a local volume to other portion of the storage system (para 0020); hence capacity of releasable data being subjected to temporary decrement entails that unused pool can be exposed to a potent scenario of not retaining its initial size or low use state.
Thus, based on the possibility that unused pool can include low-use constituent as per Watanabe and conversely, a low-use space can turn into fully unused space as shown in Echigo, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the resource release management unit in Zhang so that a determination therein would include evaluating the number of the identified low space-usage-rate storage resources slated for release so to determine therein a number of the unused storage resources as per the instable scenario that low use space can include fully unused portion as set forth in Echigo’s ensuring method, to ensure that what is nominally slated for release is not affected by temporary alteration by the dynamics of the host system as construed from Watababe’s control unit inquiry; such that in response to ensuring the specified number of the storage resources to be released being greater than the number of the unused storage resources - unused portion just incurred within the low-use space as per Echigo -  resource release management unit would effectuate act of releasing all of the unused storage resources using the ensuring approach from above, thereby removing from the information an indication of the released unused storage resources due the same reasons set forth with obviousness of the removing feature in rationale D(ii) in claim 3; because
consolidating state of releasable size and type of resources or storage volume via inquiry to check the nominal releasable pool retains its original size can ensure the process of transferring resource without pointer indirection fault on basis of mismatch between actual address and programmatic or virtual referencing by the resource discharge software, and exploiting stable state of what constitutes ensured unused portion among the pool of resources identified as low-use storage areas of the host system would avert undesirable effect of infringing upon the runtime context of portion of the application still using part of the pool, necessarily when the identified unused portion among this pool has been ascertained as fully free for transfer for use to other parts of the system as shown in Watanabe, fullfilling thereby a secure approach to redistribute resources according to ensured manner to discharge but correct amount of resource, efficient spare of the remaining low-use or unused pool for other eventuality,  without over-committing of resources on running software per basis of proactively  investigating the target application and pertinent processes requirement as endeavored in Zhang to support proper release of resources dynamic with a runtime demand.
 As per claim 6, Zhang does not explicitly disclose (method of claim 5), further comprising: 
determining a difference number between the specified number of the storage resources to be released and the determined number of the identified low-space-usage-rate-storage resources; selecting the difference number of storage resources from unreleased storage resources in the set of storage resources, and releasing the difference number of selected storage resources.
But possibility to infringe upon resources identified as under use (occupied) by a process or portions of such process ( occupied by only part of processes – para 0083; part of the processes – para 0145) per the investigation in Zhang entails that this resource portion is in a low-usage resource state (*) and otherwise subjected to conflicts if being diverted for a outside dispatch or release that disengages linkage of this resource portion with to its owner process, therefore collecting a release subset among the pool of resource on basis that this subset is distinct from the portion considered low-usage set currently occupied by one process or part of the process would have been obvious.
Based on a investigation of pool of resources deemed not yet released to extract only releasable subset and ensuring as in Watanabe’s control unit that the subset is not currenlty used in short term by active code or storage entity (see S57 - Fig. 11; para 0022; move to a next host S117 – Fig. 16), the avoidance by a release control unit to select a portion of a resource pool still affected by use or suspected of being used by external runtime entity is recognized, thence, extracting a difference among the portions to release per effect that subtracts from use by the release unit as set forth in Watanabe, the suspected portion would have been obvious.
Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement release of resources from a total pool or amount of resources set and identified portions considered low-space-usage-rate resources occupied partly by some processes in Zhang so that a determined number of the identified low-space-usage-rate-storage resources is based on selecting the difference number of storage resources from unreleased storage resources in the set of storage resources, by the release management module in Zhang, the difference set per a number between the specified number of the storage resources to be released and a determined number of the identified low-space-usage-rate-storage resources as per the specific pool portion occupied by part of process or processes as per (*); because specifying the difference number from subtracting the set identified as low-space-usage-rate resources from the overall pool of resources slated for release by a manager of data release in Zhang’s approach would preclude probability of memory access fault, or obviate likely runtime contention with the portion of process or processes still occupying a given low-space-usage-rate portion as per (*), as cause behind the motive by which judicious checking of releasable resources – as in Watanabe control unit - is undertaken each time a request for release of resources involves a large pool situated in a runtime setting where potential and short term use of portion of a pool is always likely; so to assure contention-free aspect of the release selection; e.g. by the management code releasing the difference number of selected storage resources
As per claim 7, Zhang discloses (method of claim 1), further comprising: 
generating information (refer to rationale D(i) in claim 3) based on the identified low-space-usage-rate-storage resources.
Zhang does not explicitly disclose 
in response to the specified number of the storage resources to be released being greater than a total number of storage resources in the set of storage resources, releasing all storage resources in the set of storage resources; and removing from the information an indication of the released low-space-usage-rate-storage resources.
But the releasing of all resources identified as subset (smaller in size) to the total amount of resources specified for release and removing information associated with the removed subset has been addressed with rationale of claim 5; and releasing all storage resources in the set of storage resources as subset combined with removal of their state  from the information an indication of the released subset being one of low-space-usage-rate-storage resources would have been obvious for the same reasons set with rationale E(ii) of claim 5.
As per claim 8, Zhang does not explicitly disclose (method of claim 7), further comprising: 
determining a difference number between the specified number of the storage resources to be released and a total number of storage resources in the set of storage resources:
determining, based on the difference number, the difference number of storage resources from at least one further set of storage resources in the storage system; and 
releasing the difference number of determined storage resources.
Releasing made solely from a selection made upon computing a difference in number between the pool of resources destined for release and a number identified for covering a storage system operations (or low-usage-rate space portion) falls under the ambit of selecting and releasing just to proper difference as set forth per rationale in claim 6; hence determining, based on the difference number, the difference number of storage resources from at least one further set of storage resources in the storage system; and releasing the difference number would have been obvious for the same reasons attached with the obvious release scenario of claim 6. 
As per claim 12, Zhang discloses (method of claim 11), further comprising: 
generating information based on the identified low-space-usage-rate-storage resources (refer to rationale D(i) in claim 3), 
Zhang does not explicitly disclose wherein directing the use request to the respective unused storage resource in the set of storage resources further comprises:
(i) in response to the unused storage resources in the set of storage resources being insufficient to satisfy the use request, directing the use request to a storage resource among the low-space-usage-rate-storage resources other than the unused storage resources,
(ii) the request direction being capable of causing a change to a storage space usage rate of the storage resource of the low-space-usage-rate-storage resources; and 
in response to the storage space usage rate of the storage resource of the low-space-usage-rate-storage resources being higher than or equal to the predetermined threshold, removing from the information an indication of the storage resource.
Information provided as table indicative of usage state of a corresponding volume or page among storage resources is shown in Watanabe (usage rate T4 – Fig. 11) and adjusting usage condition according to the change in time has to be considered with monitoring over the unused storage area (para 0165), the tracking of unused storage area including securing on capacity sufficiency of the unused area, such that when a required size is not obtained, other storage area is to be secured (S84, S85 – Fig. 13) or other host storage sought (S117- Fig. 16) wherein a surplus of unused area triggers a forcible release (para 0167); hence usage being too low or not reaching a minimum threshold as in Watanabe enforcing a release of storage surplus whose capacity surpasses a predetermned size threshold is recognized and falls into the ambit by Zhang prioritized sequencing where a relatively more used set of resource (high percent of usage) would be less prioritized (for release) than a significantly unused set
Update reflective of latest change to a management table responsive to continually varying use of volume/pages by the system is also shown in Echigo (para 0054)
As for (ii), removing usage data from a management table responsive to change state of the usage or removal of the low-use space subsequent to a release is shown in Watanabe use of unused table (T5 - Fig. 14) or Kuzmin metadata marking over unused volumes of “released” as set forth as obvious per rationale D(ii) in claim 3, or rationale E(ii) in claim 5.
Therefore, based on the fact that unused data is prioritized for a release order while used data is retained for subsequent release in Zhang, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement usage rate tracking and identification of resources to confirm by a release manager in Zhang so that: 
a) when one of unused storage resources in the set of storage resources or unused pool is deemed insufficient to satisfy the release/use request, the release manager redirects the release/use request to a storage resource among the low-space-usage-rate-storage resources other than the unused storage resources as per Watanabe looking for other area or othor host; the redirection causing an adjust made to a management table as set forth in Watanabe use of unused storage monitoring table (T5 - Fig. 14) or as in Echigo and 
b) in response to use rate of the low-space-usage-table reaching a significant magnitude (higher than a predetermined minimum), the manager code effectuates an act of removing (from the management metadata/information) an indication about the relevant storage resource being proper candidate satisfying a release request; because
1) use of usage rate as a guiding indicator for state of resources set among the pool of resources stated for release along with the update state of a management table as set forth above would provide real-time correspondence between used state of a given set, the active process using it and the precentage of usage affecting the set, thereby evaluation about eligibility of the set as tracked and depicted on a management table to be made timely by a release manager code for proper alternative to be taken, including seeking alternate candidate set of low-usage or unused resource areas among the set provided with the releasable pool as set forth above, and
2) implementing continual tracking (via tracking usage and management table as set forth above) of availability of resources/assets by means of metadata upkeep and update (per marking as per Kuzmin) to reflect latest change to said availability state, would enable a latest mapping between state of releasable elements with their actual removal state to be recorded and made available for administrative viewing, 
3) in that a marking type upkeep for indicating removal of a ineligible entry (i.e. insufficiency is size requirement) among the other entries of the resources table under management and upkeep would provide administrators of the recommendation system in Zhang with (i) precise metrics and state information on usable portion of the candidate assets still remaining for servicing a release request or (ii) a alarm triggering a corrective measure by absence or faulty condition of one set among the original usable releasable pool being maintained - e.g. set marked as “removed” or condition of a capacity falling below a size threshold that requires further correction alternatives or enlisting transferrable data from other sources at set forth in Watanabe.
	As per claim 16, Zhang discloses (device according to claim 14), wherein the determined number of the identified low space-usage-rate storage resources includes a determined number of the unused storage resources, and wherein the acts further comprise:
	generating information based on the identified low-space-usage-rate-storage resources,
	in response to the specified number of storage resources to be released being lower than or equal to the determined number of the unused storage resources, releasing the determined number of the unused storage resources; and 
removing from the information an indication of the released unused storage resources.
( All of which having been addressed in claim 3)
	As per claim 18, Zhang discloses (device according to claim 14), wherein the determined number of the identified low space-usage-rate storage resources includes a determined number of the unused storage resources, and wherein the acts further comprise:
	generating information based on the identified  low-space-usage-rate-storage resources,
	in response to the specified number of the storage resources to be released being greater than the determined number of the unused storage resources, releasing all of the unused storage resources: and removing from the information an indication of the released unused storage resources. ( All of which having been addressed in claim 5)
As per claim 19, Zhang discloses (device according to claim 18, wherein the acts further comprise:
determining a difference number between the specified number of the storage resources to be released and the determined number of the identified low-space-usage-rate-storage resources;
selecting the difference number of storage resources from unreleased storage resources in the set of storage resources: and releasing the difference number of selected storage resources.
( All of which having been addressed in claim  6)
As per claim 20, Zhang discloses (device according to claim 14, wherein the acts further comprise:
generating information based on the identified low-space-usage-rate-storage resources,
in response to the specified number of the storage resources to be released being greater than a total number of storage resources in the set of storage resources, releasing all storage resources in the set of storage resources; and removing from the information an indication of the released low-space-usage-rate- storage resources.
 ( All of which having been addressed in claim 7)
As per claim 21, Zhang discloses (device according to claim 20), wherein the acts further comprise:
determining a difference number between the specified number of the storage resources to be released and a total number of storage resources in the set of storage resources:
determining, based on the difference number, the difference number of storage resources from at least one further set of storage resources in the storage system; and releasing the difference number of determined storage resources.
(refer to rationale in claim 8 from above)
	As per claim 25, Zhang discloses (device according to claim 24), wherein the acts further comprise:
	generating information based on the identified low-space-usage-rate-storage resources,
wherein directing the use request to the respective unused storage resource in the set of storage resources further comprises:
	in response to the unused storage resources in the set of storage resources being insufficient to satisfy the use request, directing the use request to a storage resource among the low-space-usage-rate-storage resources other than the unused storage resources, the request direction being capable of causing a change to a storage space usage rate of the storage resource of the low- space-usage-rate-storage resources: and
in response to the storage space usage rate of the storage resource of the low-space-usage-rate-storage resources being higher than or equal to the predetermined threshold, removing from the information an indication of the storage resource.
( All of which having been addressed in claim  12)
As per claim 29, Zhang discloses (method of claim 11), further comprising:
	generating information (refer to rationale in claim 3 on usage information table feature) based on the identified low-space-usage-rate-storage resources,
	wherein each of the zero-space-usage-rate-storage resources has a status of “unused,” (refer to rationale A in claim 1)
	wherein each of the low-space-usage-rate-storage resources other than the zero space-usage-rate storage resources (refer to Note1 in claim 1) has a status of “low-space-usage-rate,” and
	wherein the method further comprises: maintaining the status of each of the zero-space-usage-rate-storage  resources and the low-space-usage-rate-storage resources other than the zero space-usage-rate storage resources in the generated information (refer to rationale in claim 3 using the teachings by Echigo and Watanabe).
	As per claim 30, Zhang does not explicitly disclose (method of claim 29, wherein 	directing the use request to the respective unused storage resource in the set of storage resources further comprises:
	causing a change to a storage space usage rate of the respective unused storage resource, the changed storage space usage rate being greater than zero but lower than the predetermined threshold; and
	having caused the change to the storage space usage rate of the respective unused storage resource, modifying the generated information to change the status of the respective unused storage resource from “unused” to “low- space-usage-rate.”
	Use of update means in marking removal or unusable state of resources is shown in Kuzmin metadata tracking of pages (marked as released – col. 47 li.31-37; col. 47 li. 12-15; marked as unusable – col. 33 li. 65-67; col. 32 li. 11-24), and update to a management table is shown in Echigo (para 0054) which is similar to maintaining state table that reflects latest state of usage percent, pointer information over volume being present as shown in Watanabe (T4 – Fig. 11; T5 – Fig. 14); where monitoring over the unused storage area (para 0165; management table, usage amount, mapping table – Fig. 4; Fig. 6, 7B ) can incur a decreased state from being fully unused to that of partially used (in-use, usage rate T4 – Fig. 11; para 0157) following decremented rate of unused data via a update (update S98, monitoring table T5 - Fig. 14)
	Therefore, based on the dynamics of use by application code where unused time can turn into partially used time by respective process whose resources are sequenced in Zhang (para 0106-0108) for release in accordance to relative usage amount and time in Zhang, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement update and upkeep of the eligible memory resources associated with tracking of the usage and demand dynamics for fullfilling operations of a target application associated with a recommendation request in Zhang, so that the tracking utilizes matching metadata to mirror change effect by Zhang’s release manager code directing use request to the respective unused storage resource, via acts of performing a metadata adjust  reflective of the changed storage space usage rate being greater than zero but lower than the predetermined threshold – from fully unused state of unused capacity decremented into a state of data being partially used as set forth in Watanabe – thereby activate a updating instruction such as to modify the generated information – as per Echigo, Kuzmin - to change the status of the respective unused storage resource from “unused” to “low- space-usage-rate” per the tracking of unused size in Watanabe; because of the same reasons set forth with rationale of claim 12.
Claims 9-10, 22-23 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Zhang et al, USPubN: 2017/0004013 (herein Zhang) in view of Parashar et al, USPubN: 2014/0250439 (herein Parashar), and Echigo et al, USPubN: 2014/0108658 (herein Echigo) further in view of Shimamura, USPN: 5,682,530 (herein Shimamura) and Yasukaga et al, USPubN: 2007/0271419 (herein Yasukaga) and further of Watanabe et al, USPubN: 2007/0055704 (herein Watanabe) and Nishiguchi et al, USPubN: 2012/0239952 (herein Nishiguchi) 
As per claims 9-10, Zhang does not explicitly disclose (method of claim 1), 
(i) wherein the low-space-usage-rate-storage resources are released in an ascending order of usage rates;
(ii) transferring contents in a used portion of the identified low-space-usage-rate-storage resources into storage resources in the set of storage resources other than the identified low-space-usage-rate-storage resources.
As for (i),
Requirement analysis in support of satisfying an application in Zhang’s memory search includes identification of resources that fulfills a process (priority satisfying … memory requirement – para 0085) at least for starting the process and thence for completing the process, where dependency over the scale of use by the process (of first kind which will not be restarted – para 0106-0107 ) has a first set of release per a priority order of release (released first – para 0142) made prior to the next set of release (released later – para 0142) attached to a second kind of process (which will be restarted – para 0106), depending of long or short time of data unused by the respective processes; i.e. the longer the unused time, the faster it is for release of that portion.  Hence, ascending order of usage magnitude dictating a release sequence is recognized in the fact that the less utilized set of resources would be dispatched before a set that would be in-use by a process (for an actual restart).
Identification of the amount of resources currently in use versus the unused state of some of said resources as a basis for selecting resources set for supplying a release instance is well recognized as shown in Echigo (para 0039, 0045, 0047) or Yasukaga (para 0039, 0050), the release also using less utilized pages as selected per a reallocation engine in Nishiguchi (para 0123) using threshold of use to detect memory bank as unused portion to report for release (para 0109), all indicative of order by which identified resources per a given criteria of selection is being set for release; least utilized resources set to be released first, the selection including report type inquiry as to whether any other application is utilizing the set of resources currently investigated (step S35, S36 – Fig .3; para 0061-0062) for confirming its used state.
As for (ii),
Priority determination afforded by a provisioning of resources to dispatch one resource at a time onto a release flow such as using usage rate as criteria from up-to-date a information in a relocation, management table is also recognized via in Watanabe (para 0130-0131) where upon identifying portion of a pool currently under use (para 0022) by an external entity, deselection of the initial set (Fig. 11) entails isolating the used portion outside of the releasable pool; and this indicate transfer away from a low-usage pool subset identified as used portion among the low-usage pool.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement criteria for effecting a order of release in Zhang’s approach so that usage information can serve as supporting the sequencing of release, the usage magnitude attached to each resource set being criteria to determine the order of release in that the least utilized set would be discharged first, per the teachings by Echigo, Yasukaga, Nishiguchi and Watanabe from above in favoring release of unused first, notably when the identified set of resources are the low-space-usage-rate-storage resources slated for application as in Zhang so that a) these resources are released in an ascending order of usage rates – the least used being released first, the more heavily used being released later, the judicious extraction of least used resource subset isolating relative used portion from least used portion as per Watanabe, the used portion reported as unreleasable per Nishiguchi, where b) a control unit would effectuate transfer contents in a used portion of the identified low-space-usage-rate-storage resources into storage resources other than the identified low-space-usage-rate-storage resources; because 
chance of releasing a resource deemed and ensured as non-utilized by any process increase the chance of success of an intended process receving the release where usefulness of the release is much enhanced by its being least bound by other process in contention with the recipient process, and by isolating relatively used portion from least used portion, the benefit in prioritizing least used resources for implementing an ordered sequence of release will minimize or mitigate effect of conflict in the face of executing code demand and the memory access dynamics of application that has to be fulfilled, the latter according to fluctuating scenarios where a initial set of low-use data slated for release can be marred by short term use as shown in Watanabe inquiry.
As per claims 22-23, refer to rejection of claims 9-10 from above.		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 21, 2021